Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 and 17-28 were presented for examination.  Applicant filed an amendment on October 26, 2020.  No claims were added.  Claim 16 was canceled.  Claims 10, 11, and 27 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-15 and 17-28.   Therefore, the rejection of claims 1-15 and 17-28 is a final rejection.     

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention provides a technological solution to a technological problem and is therefore not directed to an abstract idea because of the integration of a practical application into the identified abstract idea.  Examiner disagrees.  Claim 1 merely distributes a list of bank identification numbers to fare gates.  Applicant has not identified a technological problem solved by a distribution of the list.  Claim 17 describes a more detailed method wherein a real-time access decision is made for said prospective passenger based on looking up said bank identification number range in said distributed list.  However, the methodology falls short of translating the abstract idea into patentable subject matter because it lacks a practical application of the abstract idea, which in this case is the method of using a BIN range from a distributed list to control transit access for passengers.  Claim 24, similar to claim 1, falls short of describing any sort of practical application to the described abstract idea.  It merely states that data is obtained from a passenger and a real-time access decision is made based on the data.  The methodology itself is abstract and the claimed invention does not articulate any practical application of it.  The independent claims also lack any inventive concept in the limitations outside of the identified abstract idea.  The dependent claims are also patent ineligible because they only serve to further describe the abstract idea and do not provide a practical 
 Applicant argued that Examiner’s 101 rejection was improper because, at claim 10, the claimed invention recites “distributing said list to said memory-constrained fare gates of said transit authority.”  Applicant argued that this limitation further reinforces the practical application of enabling the memory-constrained turnstiles to make rapid (less than 500 msec) decisions whether to open in response to presentation of a payment device.  Examiner disagrees.  The distribution of the list falls short of providing a practical application of the abstract idea for two reasons.  First, the distribution is part of the abstract idea and therefore cannot also be an additional limitation that integrates the abstract idea into a practical application.  Second, the enabling of the memory-constrained turnstiles to make rapid decisions whether to open in response to presentation of a payment device is not a practical application.  It is the abstract idea in which the claimed is directed.  Therefore, Applicant has merely shown that the distribution of the list reinforces the overall abstract idea, which Examiner does not dispute.  However, the claimed invention does not take the necessary step of integrating the rapid decision making process regarding transit access (which is abstract) into a practical application by including an additional limitation (or limitations) that uses the decision to grant or deny access to a passenger in less than 500 msec.  Applicant’s claimed invention also does not provide significantly more than the abstract idea for similar reasons.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because the limitation of “opening said memory-constrained fare gate for said prospective passenger based on looking up said bank identification number range in said list” is not capable of performance in the human mind.  Examiner disagrees.  Examiner did not characterize the limitation at issue as being a part of the judicial exception.  Therefore, it is not necessary for the limitation to be capable of performance in the human mind.  For this reason, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest characterizing bank identification number ranges according to credit risk and therefore cannot teach or suggest the limitation of “characterizing a plurality of bank identification number (BIN) ranges according to credit risk”.  
Applicant argued that Examiner’s 103 rejection was improper because there was no motivation to modify Saunders to approximate the claimed invention.  Applicant further asserted that modifying Saunders to make use of a BIN range for any purpose would make it impossible to correlate transactions to individual consumers, rendering the modified reference unsuitable for its intended purpose.  Examiner disagrees.  The Manual of Patent Examining Procedure (MPEP) states that there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  The MPEP goes on to state several exemplary rationales that may support a conclusion of obviousness, which includes combining prior art elements according to known methods to yield predictable results.  Examiner has identified that it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in the prior art because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately with predictable results.  Such a rationale has been recognized as providing support for the legal conclusion of obviousness (MPEP 2141).  Regarding the issue of suitability, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.  Combining the teachings of references does not involve an ability to combine their specific structures.  The combination of the teachings in Chan and Saunders does not render either reference inoperable for its intended purpose because neither reference frustrates or interferes with the teaching of the other (see MPEP 2145).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 103 rejection was improper because the prior art does not teach or suggest token BIN ranges.  Examiner disagrees.  Saunders teaches the use of a token as a proxy to identify a customer (see Saunders:  pgh 43), which suggests the token BIN ranges used to identify customers in the claimed invention.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art does not teach or suggest “data…indicative of a credit risk of a token BIN range corresponding to said electronic token”.  Examiner disagrees.  Saunders teaches obtaining data in the form of a token that is indicative of a credit risk (see Saunders:  pgh 43).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “a list of a plurality of payment account reference (PAR) numbers characterized by credit risk” and “looking up said payment account reference (PAR) in said list at said TNIP”.  Examiner disagrees.  Chan teaches a list of account reference numbers characterized by credit risk in the form of a blacklist (see Chan:  pgh 34).  Chan also teaches looking up the reference numbers at a transit payment network processor (see Chan:  pgh 34-35).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that claim 28 is patentable based on the patentability of claim 27.  Examiner disagrees.  Claim 27 is not patentable in its current form.  Therefore, claim 28 cannot be patentable based on the patentability of claim 27.  For this reason, Examiner finds Applicant’s argument non-persuasive.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-28 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-15 and 17-28 describe a method.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claims 1, 11, 17, 24, and 27 recite(s) the limitations of characterizing a plurality of bank identification number (BIN) ranges according to 5credit risk, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of mental processes because it is an example of a concept performed in the human mind, such as an evaluation or judgment.  This judicial exception is not integrated into a practical application because the additional limitation of making available, to a transit-specific payment network interface processor coupled to a plurality of memory-constrained fare gates of a transit authority, a list of said plurality of bank identification number (BIN) ranges characterized by credit risk does not apply or use the identified judicial exception in a meaningful way beyond 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  Dependent claims 2-9, 12-15, 18-23, 25-26, and 28 also do not include subject matter that integrates a practical application into the judicial exception or adds significantly more than the judicial exception itself because the additional limitations do no more than either further describe the judicial exception or generally link the judicial exception to a particular technological environment or field of use.  However, claim 10 includes the limitation of “opening said memory-constrained fare gate for said prospective passenger based on looking up said bank identification number (BIN) range in said list”, which integrates the judicial exception into the practical application of controlling the operation of the fare gate.  Therefore, claim 10 is patent eligible.      


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-28 were rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (2011/0000962) and in view of Saunders (2006/0278704).   
Claim 1:	In regard to the following limitation, Chan discloses:
A method comprising: characterizing a plurality of bank identification number (BIN) ranges according to 5credit risk; (Chan:  pgh 34)
Chan does not teach the remaining limitations.  However, the combination of Chan and Saunders teaches:
making available, to a transit-specific payment network interface processor coupled to a plurality of memory-constrained fare gates of a transit authority, a list of said plurality of bank identification number (BIN) ranges characterized by credit risk, said list being configured to be distributed to said memory-constrained fare gates of said transit 10authority.  (Saunders:  pgh 14-23; Chan:  pgh 34-35.  Saunders teaches a transit specific payment network interface coupled to a plurality of fare gates, while Chan teaches making available within a network a list of account numbers characterized by credit risk.)

Claim 2:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Chan teaches:
2. The method of Claim 1, further comprising generating said list by providing a GO-NO GO indicator for each of said bank identification number (BIN) ranges.  (Chan:  pgh 34)
Claim 3:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Chan teaches:
153. The method of Claim 2, wherein said characterizing comprises breaking said credit risk into predetermined percentiles and designating percentiles above a certain score as GO and percentiles below a certain score as NO GO.  (Chan:  pgh 34)
Claim 4:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Chan teaches:
4. The method of Claim 1, further comprising generating said list by providing a 20score for each of said bank identification number (BIN) ranges.  (Chan:  pgh 34-35)
Claim 5:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Chan teaches:
5. The method of Claim 1, further comprising: periodically re-characterizing at least a portion of said plurality of bank identification number (BIN) ranges according to credit risk; 25making available, to said transit-specific payment network interface processor, an updated list of said plurality of bank identification number (BIN) ranges characterized by credit risk, based on said periodic re-characterization.  (Chan:  pgh 34.  Chan suggests a credit risk assessment based on a pattern of usage of the financial instrument, which requires a periodic recharacterization according to credit risk.)  
Claim 6:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Chan teaches:
6. The method of Claim 1, wherein, in said step of making said list available, said 30transit-specific payment network interface processor is controlled by an acquirer of said transit authority.  (Chan:  pgh 25, 34)
Claim 7:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Chan teaches:
7. The method of Claim 1, wherein said step of making said list available comprises exposing, to said transit-specific payment network interface processor, an application program interface to a centralized data warehouse of a payment card network operator, 5wherein said list resides.  (Chan:  pgh 34)
Claim 8:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Saunders teaches:
8. The method of Claim 1, wherein said bank identification number (BIN) ranges comprise token BIN ranges.  (Saunders:  pgh 43)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Chan with the elements as taught by Saunders because the claimed invention is merely a combination of old 
Claim 9:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Chan teaches:
109. The method of Claim 8, further comprising, in said characterizing step, taking into account that cardholders in a certain one of said token BIN ranges who have electronic devices on which tokenization has taken place are likely to have a lower credit risk than a general population.  (Chan:  pgh 34-35)
Claim 10:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Chan teaches:
1510. The method of Claim 1, further comprising: obtaining, at said transit-specific payment network interface processor coupled to said plurality of memory-constrained fare gates of a transit authority, said list of said plurality of bank identification number (BIN) ranges characterized by credit risk; distributing said list to said memory-constrained fare gates of said transit 20authority; (Chan:  pgh 34-35)
obtaining, by said transit authority, from a prospective passenger, at a given one of said memory-constrained fare gates, an indication of a bank identification number (BIN) range; (Chan:  pgh 34)
opening said memory-constrained fare gate for said prospective passenger based on 25looking up said bank identification number (BIN) range in said list.  (Chan:  pgh 34-35)

11. A method comprising: characterizing a plurality of token BIN ranges according to credit risk; and (Chan:  pgh 34-35.  Chan teaches characterizing an account according to credit risk.  In combination with the Saunders teaching of the use of a token in place of an account number (Saunders:  pgh 43), the Chan/Saunders combination teaches characterizing a token according to credit risk.) 30
Encoding data indicative of said credit risk for each of said plurality of token BIN ranges, in at least one of: corresponding tokens; and 70P03099-US-UTILdata items related to said corresponding tokens; obtaining, by a transit authority, from a prospective passenger, at least one of said corresponding tokens or one of said data items related to said corresponding tokens; and making a real-time access decision at a memory-constrained fare gate for said prospective passenger based on said data indicative of said credit risk for one of said plurality of token BIN ranges.  (Saunders:  pgh 43; Chan:  pgh 34-35.  The combination of the token in the Saunders reference with the encoding of data indicative of a measured credit risk (i.e. blacklist) found in Chan teaches the encoding of data items related to said corresponding tokens with data indicative of said credit risk.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Chan with the elements as taught by Saunders because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the cited references exists in the Saunders reference where the disclosed invention addresses the need to overcome the impracticality of conducting a 
Claim 12:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Chan teaches:
12. The method of Claim 11, wherein said data indicative of said credit risk 5comprises a GO-NO GO indicator for each of said token BIN ranges.  (Chan:  pgh 34)
Claim 13:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Chan teaches:
13. The method of Claim 12, wherein said characterizing comprises breaking said credit risk into predetermined percentiles and designating percentiles above a certain score as GO and percentiles below a certain score as NO GO.  (Chan:  pgh 34)
Claim 14:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Chan teaches:
14. The method of Claim 11, wherein said data indicative of said credit risk comprises a score for each of said token BIN ranges.  (Chan:  pgh 34-35)
Claim 15:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Chan teaches:
15. The method of Claim 11, further comprising, in said characterizing step, taking 15into account that cardholders in a certain one of said token BIN ranges who have electronic devices on which tokenization has taken place are likely to have a lower credit risk than a general population.  (Chan:  pgh 34-35.  Additionally, Saunders teaches the use of a token (Saunders:  pgh 43))
Claim 17:	In regard to the following limitation, Chan discloses:
17. A method comprising: obtaining, at a transit-specific payment network interface processor coupled to a plurality of memory-constrained fare 
making a real-time access decision for said prospective passenger based on 5looking up said bank identification number (BIN) range in said list.  (Chan:  pgh 34-35)
Chan does not teach the remaining limitations.  However, Saunders teaches:
obtaining, by said transit authority, from a prospective passenger, at a given one of said memory-constrained fare gates, an indication of a bank identification number (BIN) range; (Saunders:  pgh 39-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Chan with the elements as taught by Saunders because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the cited references exists in the Saunders reference where the disclosed invention addresses the need to overcome the impracticality of conducting a conventional credit card transaction for every ride on a mass transit system (see Saunders:  pgh 13)        
Claim 18:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Chan teaches:
18. The method of Claim 17, wherein making said decision comprises checking said list for a GO-NO GO indicator corresponding to said bank identification number (BIN) range.  (Chan:  pgh 34)
Claim 19:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Chan teaches:
19. The method of Claim 17, wherein making said decision comprises checking said list for a credit risk score corresponding to said token BIN range and determining whether said credit risk score is sufficiently positive to warrant said access.  (Chan:  pgh 34)
Claim 20:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Saunders teaches:
1520. The method of Claim 17, wherein said bank identification number (BIN) ranges comprise token BIN ranges.  (Saunders:  pgh 43)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Chan with the elements as taught by Saunders because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the cited references exists in the Saunders reference where the disclosed invention addresses the need to overcome the impracticality of conducting a conventional credit card transaction for every ride on a mass transit system (see Saunders:  pgh 13)        
Claim 21:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Chan teaches:
21. The method of Claim 17, further comprising: periodically obtaining, by said transit authority, from said other party, an updated 20list of said plurality of bank identification number (BIN) ranges characterized by credit risk, based on a periodic re-characterization of by said other party.  (Chan:  pgh 34)
Claim 22:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Chan teaches:
22. The method of Claim 17, wherein, in said obtaining step, said transit-specific payment network interface processor is controlled by an acquirer of said transit authority.  (Chan:  pgh 25, 34)
Claim 23:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Chan teaches:
23. The method of Claim 17, wherein said obtaining of said list comprises accessing an application program interface to a centralized data warehouse of a payment card network operator, wherein said list resides, by said transit-specific payment network interface processor.  (Chan:  pgh 34)
Claim 24:	In regard to the following limitation, Chan and Saunders teaches:
24. A method comprising:  72 P03099-US-UTILobtaining, by a transit authority, from a prospective passenger, an electronic token, wherein at least one of said electronic token and a data item related to said electronic token and obtained therewith, includes data, from another party, indicative of a credit risk of a token BIN range corresponding to said electronic token; (Saunders:  pgh 43)  5
making a real-time access decision for said prospective passenger based on said data indicative of said credit risk of said token BIN range corresponding to said electronic token.  (Chan:  pgh 34-35)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Chan with the elements as taught by Saunders because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the cited references exists in the Saunders reference where the disclosed invention addresses the need to overcome the impracticality of conducting a 
Claim 25:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, Chan teaches:
25. The method of Claim 24, wherein said data indicative of said credit risk 10comprises a GO-NO GO indicator for said token BIN range.  (Chan:  pgh 34)
Claim 26:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 24.  In regard to the following limitation, Chan teaches:
26. The method of Claim 24, wherein said data indicative of said credit risk comprises a credit risk score for said token BIN range, further comprising determining whether said credit risk score is sufficiently positive to warrant said access.  (Chan:  pgh 34-35)
Claim 27:	In regard to the following limitation, Chan discloses:
27. A method comprising: obtaining, at a transit-specific payment network interface processor (TNIP) coupled to a plurality of fare gates of a transit authority, from another party, a list of a plurality of payment account reference (PAR) numbers characterized by credit risk;  20(Chan:  pgh 34-35)  71 
making a real-time access decision for said prospective passenger based on looking up said payment account reference (PAR) in said list at said TNIP.  (Chan:  pgh 34-35)
Chan does not teach the remaining limitations.  However, Saunders teaches:  
obtaining, by said transit authority, from a prospective passenger, at a given one of said fare gates, an electronic token and a corresponding given one of said plurality of payment account reference (PAR) numbers, without an underlying primary account number (PAN), and wherein said electronic token and said given one of said plurality of payment account 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Chan with the elements as taught by Saunders because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the cited references exists in the Saunders reference where the disclosed invention addresses the need to overcome the impracticality of conducting a conventional credit card transaction for every ride on a mass transit system (see Saunders:  pgh 13).        
Claim 28:	Chan/Saunders teaches the limitation(s) as shown in the rejection of claim 27.  In regard to the following limitation, Chan teaches:
28. The method of Claim 27, further comprising;  30characterizing a plurality of payment account reference numbers according to credit risk to create said list; (Chan:  pgh 34-35) 73 P03099-US-UTIL
making available, to said transit-specific payment network interface processor, said list.  (Chan:  pgh 34-35)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cowen (US 2014/0279309) discloses a system wherein transaction data is filtered to identify successful payment device transactions associated with payment devices for which offline authentication is not supported to obtain a whitelist.  Dixon (US 2008/0179394) discloses a transit system payment network where a rider presents a payment device read by a terminal.  The terminal responds with information as to the validation of the access based upon an account associated .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3691                                                                                                                                                                                                        January 27, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691